Citation Nr: 1527760	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-35 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for kidney cancer, due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for kidney cancer and prostate cancer.  He contends that both disabilities are due to exposure to dioxins while on active duty.  See May 2012 informal claim.  He initially stated that such exposure was during service in Vietnam.  See May 2012 statement with formal claim.  Nevertheless, in a June 2012 statement, he clarified that he did not serve in Vietnam; rather, he served in Hawaii and was stationed at Fort Gordon, Georgia.  Along with this statement, the Veteran submitted evidence documenting testing or storage of dioxins in Hawaii and Fort Gordon at different times from December 1966 to February 1968, three years prior to the Veteran's entry into service.

In a January 2013 memorandum, the RO determined that there was insufficient information to corroborate the claimed exposure to herbicides.  The memorandum, however, did not address the Veteran's specific contention that he was exposed to dioxins during service in Hawaii and while stationed in Fort Gordon.  The Board finds that such allegations are of sufficient specificity to warrant further development.  

Additionally, the Board notes that the RO requested medical records from several private providers.  Records have been received from all but one (initials, J.D.).  It appears that the RO only made one attempt to obtain records from this provider and did not notify the Veteran about the failure to receive the requested records.  Since this physician has been identified as a provider of cancer treatment from 1997 to the present, the Board finds that additional efforts to obtain such records are warranted.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for approximate dates, locations, and the nature of the alleged exposure to dioxins.  Then, attempt to verify such exposure by submitting a request for verification to the Joint Services Records Research Center (JSRRC).  Thereafter, prepare a memorandum for the record and associated it with the claims file.

2.  Make efforts to obtain medical records from the private provider (initials: J. D.) identified by the Veteran as the provider of cancer treatment from 1997 to the present.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


